DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2020 and May 21, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 11, 12, 54.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 line 18 ends as “by the optical adjuster” but is missing a junction or punctuation to end this phrase from the following phrase on line 19.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al (US 2018/0088412 A1) in view of WANG et al (US 2018/0011353 A1).
Regarding claim 1, KANG discloses a frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) for matching up with a total reflection display (Figs.1-4 show reflective display module 11 described in ¶s0047,0061) component to form a total reflection display device (Figs.1-3 show reflective display panel 10 in ¶s0046-0049), comprising: a first frame strip (Figs.1-3 show mounting member 25 described in ¶0051) configured to match with a side edge (Figs.1-3 shows mounting member 25 connected at edge of chassis 12 or reflective display module 11 or reflective display panel 10) of the display component (11) to support the display component (11); a light source (21) on the first frame strip (25) and configured to emit light (¶0051); and an optical path adjuster (¶0055 describes “The light unit may also be configured using an optical lens instead of a parabolic mirror. When an optical lens is used, the light source module may be disposed so that the light source faces the reflective display panel, and the optical lens may be disposed in front of the light source module such that light generated from the light source module is collimated toward the reflective display panel.”) on the first frame strip (25) and an optical lens), and the first portion (20) protrudes (Fig.3) from the side edge of the display component (11) and goes beyond a display surface (10 in Fig.2 or 11 in Fig.3) of total reflection display component (11) after the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) is assembled with the total reflection display component (11) such that the light (40 in Fig.3) emitted (¶0055) by the light source (21) shines (¶0055) onto a display area (Fig.3 shows collimated light 40 incident and spanning area of reflective display module 11) of the display component (11) after being adjusted by the optical path adjuster (¶0055). 
However, KANG does not disclose the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) being plastic.  
WANG teaches in ¶0084, an integrated plastic frame of a display device for the purpose of providing structural strength that may be flexible or light weight.  
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the mounting member 25 of the lighting unit 20 of KANG et al to include being a plastic frame as taught by WANG et al in order to provide structural strength that may be flexible or light weight, thereby facilitate assembly of the lighting unit or mounting member 25 onto the chassis 12 supporting the reflective display component 11 and maintain structural integrity to direct light onto the reflective display component. 
Regarding claim 2, KANG discloses the first frame strip (Figs.1-3 show mounting member 25 described in ¶0051) further comprises a second portion (Fig.3 shows an inclined portion labeled “25” between chassis 12 and light unit 20) connected to the first portion (20); the first portion (20) and the display surface (top surface of reflective display module 11) of the display component (11) enclose a gap (Fig.3 shows light unit 20 disposed spaced from chassis 12 or edge of panel 10 proximate to light unit 20) where an opening of the gap (Fig.3 shows light unit 20 disposed spaced from chassis 12 or edge of panel an optical lens) and the light source (22) are disposed in the gap (Fig.3 shows light unit 20 disposed spaced from chassis 12 or edge of panel 10 proximate to light unit 20).
Regarding claim 3, KANG discloses a surface (Fig.3 shows a large planar portion integral to mirror 24) of the first portion (light unit 20 in Fig.3) being opposite to the display surface (11 in Fig.3) and is away from the total reflection display component (11), the surface (Fig.3 shows a large planar portion integral to mirror 24) comprises an inclined surface (Fig.3 shows a large planar portion integral to mirror 24), a first angle is formed between the inclined surface (Fig.3 shows a large planar portion integral to mirror 24) and a plane (Fig.3 shows any of similar planar planes of module 11, panel 10 and chassis 12) where the display surface (10 in Fig.2 or 11 in Fig.3) of the display component (11) is approximately from 60º to 90º (Fig.3 shows a less than 90 degree angle between large planar portion integral to mirror 24 and module 11 or panel 10); and the light source (21) is disposed on the inclined surface (Fig.3 shows a large planar portion integral to mirror 24).
Regarding claim 15, KANG discloses the number of the first frame strip (Figs.1-3 show mounting member 25 described in ¶0051) is one (Figs.1 & 3); or the number of the first frame strips is two, and two first frame strips are positioned on two opposite sides of the display component.
Regarding claim 17, KANG discloses a total reflection display device (Figs.1-3 show reflective display panel 10 in ¶s0046-0049), comprising a total reflection display component (Figs.1-4 show reflective display module 11 described in ¶s0047,0061) having a display surface (10 in Fig.2 or 11 in Fig.3) configured to render an image (¶0044 describes “a reflective display device displays an image”), a frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) comprising: a first frame strip (Figs.1-3 show mounting member 25 described in ¶0051) configured to match with a side edge The light unit may also be configured using an optical lens instead of a parabolic mirror. When an optical lens is used, the light source module may be disposed so that the light source faces the reflective display panel, and the optical lens may be disposed in front of the light source module such that light generated from the light source module is collimated toward the reflective display panel.”) on the first frame strip (25) and between the light source (21) and the total reflection display component (11), wherein: the first frame strip (25) comprises a first portion (Fig.2 shows at least one portion of mounting member 25 and where Fig.3 shows light unit 20), the first portion (20 in Fig.3) accommodates the light source (21) and the optical path adjuster (¶0055 describes an optical lens), and the first portion (20 in Fig.3) protrudes (Fig.3) from the side edge of the display component (11) and goes beyond a display surface (10 in Fig.2 or 11 in Fig.3) of total reflection display component (11) after the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) is assembled with the total reflection display component (11) such that the light (40 in Fig.3) emitted (¶0055) by the light source (21) shines (¶0055) onto a display area (Fig.3 shows collimated light 40 incident and spanning area of reflective display module 11) of the display component (11) after being adjusted by the optical path adjuster (¶0055). 
However, KANG does not disclose the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) being plastic.  
WANG teaches in ¶0084, an integrated plastic frame of a display device for the purpose of providing structural strength that may be flexible or light weight.  
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the mounting member 25 of the lighting unit 20 of KANG et al to include being a plastic frame as taught by WANG et al in order to provide structural strength that may be flexible or light weight, thereby facilitate assembly of the lighting unit or mounting member 25 onto the 
Regarding claim 20, KANG discloses a total reflection display device (Figs.1-3 show reflective display panel 10 in ¶s0046-0049), comprising a total reflection display component (Figs.1-4 show reflective display module 11 described in ¶s0047,0061) having a display surface (10 in Fig.2 or 11 in Fig.3) configured to render an image (¶0044 describes “a reflective display device displays an image”), a frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) comprising: a first frame strip (Figs.1-3 show mounting member 25 described in ¶0051) configured to match with a side edge (Figs.1-3 shows mounting member 25 connected at edge of chassis 12 or reflective display module 11 or reflective display panel 10) of the display component (11) to support the display component (11); a light source (21) on the first frame strip (25) and configured to emit light (¶0051); and an optical path adjuster (¶0055 describes “The light unit may also be configured using an optical lens instead of a parabolic mirror. When an optical lens is used, the light source module may be disposed so that the light source faces the reflective display panel, and the optical lens may be disposed in front of the light source module such that light generated from the light source module is collimated toward the reflective display panel.”) on the first frame strip (25) and between the light source (21) and the total reflection display component (11), wherein: the first frame strip (25) comprises a first portion (Fig.2 shows at least one portion of mounting member 25 and where Fig.3 shows light unit 20) and a second portion (Fig.3 shows an inclined portion labeled “25” between chassis 12 and light unit 20) connected to the first portion (20); the first portion (20 in Fig.3) accommodates the light source (21) and the optical path adjuster (¶0055 describes an optical lens); the first portion (20 in Fig.3) protrudes (Fig.3) from the side edge of the display component (11) and goes beyond a display surface (10 in Fig.2 or 11 in Fig.3) of total reflection display component (11) after the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) is assembled with the total reflection display component (11) such that the light (40 in Fig.3) emitted (¶0055) by the light source (21) shines (¶0055) onto a display area (Fig.3 shows collimated light 40 incident and spanning area of reflective display module 11) of the display component (11) after being adjusted by the an optical lens) and the light source (22) are disposed in the gap (Fig.3 shows light unit 20 disposed spaced from chassis 12 or edge of panel 10 proximate to light unit 20).
However, KANG does not disclose the frame component (Figs.1-3 show lighting unit 20 described in ¶s0046, 0051) being plastic.  
WANG teaches in ¶0084, an integrated plastic frame of a display device for the purpose of providing structural strength that may be flexible or light weight.  
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the mounting member 25 of the lighting unit 20 of KANG et al to include being a plastic frame as taught by WANG et al in order to provide structural strength that may be flexible or light weight, thereby facilitate assembly of the lighting unit or mounting member 25 onto the chassis 12 supporting the reflective display component 11 and maintain structural integrity to direct light onto the reflective display component. 





Allowable Subject Matter
Claims 4-14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 4, the plastic frame component according to claim 1, wherein: the first frame strip further comprises a second portion connected to the first portion; the first portion and the second portion form an optical channel configured to transmit light; a first end of the optical channel is on a side wall of the first portion facing toward a side of the display component, and a second end of the optical channel is positioned in the second portion; the light source is at the second end of the optical channel; and the optical path adjuster is at the first end of the optical channel.
From claim 5, the plastic frame component according to claim 4, wherein: the optical channel comprises an optical cavity and a reflective layer covering a surface of the optical cavity, an opening of the optical cavity is on a side wall of the first portion facing toward a side of the display component; the optical cavity extends from the opening to a bottom end of the second portion.
From claim 6, the plastic frame component according to claim 1, wherein: the first portion has an extension portion extending from a position at which the optical path adjuster is fixed to a first direction, and a surface of the extension portion opposite to the display surface is configured to reflect the light emitted from the light source; and the first direction is a direction in which a non-display area of the display component directs to the display area. 
From claim 7, the plastic frame component according to claim 1 further comprising at least one second frame strip, wherein: an upper end portion of the second frame strip goes beyond the display surface of the display component after the plastic frame component is assembled with the display component, a second angle formed between a side wall in the upper end portion of the second frame strip adjacent to the display component and the display surface is an acute angle; and the side wall in the upper 
From claim 8, the plastic frame component according to claim 7, wherein the side wall in the upper end portion of the second frame strip adjacent to the display component is a recessed curved surface.
From claim 9, the plastic frame component according to claim 6, wherein: the optical path adjuster is a lens strip and, at a light emission side of the lens strip, an angle formed between the lens strip and the display surface of the display component is an obtuse angle; and the lens strip is shaped like an arch rising in the first direction.
From claim 10, the plastic frame component according to claim 9, wherein, at the light emission side of the lens strip, an angle formed between the lens strip and the display surface of the display component ranges from 90º to 120º approximately.
From claim 11, the plastic frame component according to claim 1, wherein: the optical path adjuster is a lens strip and, at a light emission side of the lens strip, an angle formed between the lens strip and the display surface of the display component is greater than or equal to 90º; a light emission surface of the lens strip has a first strip region, a second strip region, and a third strip region in a third direction, the light emission surface of the lens strip has a plurality of strip-shaped first microstructures in a portion of the first strip region, the light emission surface of the lens strip is a curved surface protruding in the first direction in a portion of the second strip region, the light emission surface of the lens strip has a plurality of strip-shaped second microstructures in a portion of the third strip region, wherein the first microstructure is configured to deflect a portion of incident light rays in the third direction, and the second microstructure is configured to deflect a portion of the incident light rays in a fourth direction; and the first direction is a direction in which the non-display area of the display component directs to the display area, the third direction is a direction in which a back surface of the display component directs to the light emission surface, and the fourth direction is opposite to the third direction.
From claim 12, the plastic frame component according to claim 11, wherein at the light emission side of the lens strip, a third angle formed between the lens strip and the display surface of the display component ranges from 90º to 120º.
From claim 13, the plastic frame component according to claim 11, wherein: the first microstructure comprises a plane between which and a thickness direction of the lens strip there is provided with an included angle ranging from 0º to 60º; the first microstructure further comprises a curved surface that is in contact with the plane adjacent to the curved surface and bulges in the third direction; the second microstructure comprises a plane and the thickness direction of the lens strip there is provided with an included angle ranging from 0º to 60°; and the second microstructure further comprises a curved surface that is in contact with the plane adjacent to the curved surface and bulges in the fourth direction.
From claim 14, the plastic frame component according to claim 11, wherein a light incident surface of the lens strip is composed of a plurality of protruded hemispherical surfaces or, the light incident surface of the lens strip is composed of a plurality of strip-shaped curved surfaces protruding toward the first direction or the second direction; and the second direction is opposite to the first direction.
From claim 16, the plastic frame component according to claim 15, wherein: if the display component is a rectangular display component, the first frame strip matches up with a shorter edge of the rectangular display component; or the two first frame strips match up with two shorter edges of the rectangular display component.
From claim 18, the plastic frame component according to claim 6, wherein: the optical path adjuster is a lens strip and, at a light emission side of the lens strip, an angle formed between the lens strip and the display surface of the display component is an obtuse angle; and the lens strip is shaped like an arch rising in the first direction.
From claim 19, the plastic frame component according to claim 6, wherein: the optical path adjuster is a lens strip and, at a light emission side of the lens strip, an angle formed between the lens strip and the display surface of the display component is greater than or equal to 900; a light emission surface .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE et al (TW M526084 U) show reflective display panel being illuminated by an edge light unit that includes a diffuser 327 in Fig.3B.  CHOI et al (EP 3,037,874 A1) shows an optical channel or guide in Fig.6 described as guide member 125’.  TAKAHARA (US 6,992,718 B1) shows screen 851 body 852 eyepiece cover 853 mounting fitting 861 fluorescent tube box (backlight) 862 diffuser (diffusion sheet) 863 liquid crystal display panel 864 polarizer 865 eyepiece ring 866 magnification lens 871, where the condenser lens 11 is a convex lens that may have the structure of a Fresnel lens, and where the display panel 863 is a reflection type display panel. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

November 6, 2021
AC